Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT AND ARGUMENTS
This Final Office Action is responsive to the communication filed under 37 C.F.R. § 1.111 on February 10, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 2, 3, 8, 9, 14, and 15 are now amended.
Claims 2–19 are pending in the application. 
Responsive to the Examiner’s three new matter rejections in the last Office Action, the Response deletes all of the new matter previously identified by the Office from the scope of the claimed invention. All three grounds of rejection under 35 U.S.C. § 112(a) are therefore withdrawn. 
However, by removing the new matter from each of the claims, the Applicant also removed the limitations from the claims that the prior art failed to explicitly disclose or teach. By changing the scope of claims 2, 8, and 14, they now read on the combination of Pan, DeWeese, and Cholkar, cited below. For this reason, the Applicant’s request for an allowance of the application (Response 12) is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2–19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 8,700,714 B1 (“Pan”) in view of U.S. Patent Application Publication No. 2014/0208367 A1 (“DeWeese”), and further in view of U.S. Patent Application Publication No. 2015/0295777 A1 (“Cholkar”).
Claim 2
Pan teaches a method for facilitating user interactions while watching media content, comprising:
causing a first media content item to be presented on a first user device and on a second user device;
“Once a stream is created, the stream collaboration system 200 creates a virtual room in the video hosting website 130 to allow multiple users to collaboratively share videos.” Pan col. 7 ll. 15–20. As shown in FIG. 5A–5B, a video viewing area 504 presents the current video being streamed to each user in the virtual room. Pan col. 7 ll. 41–42; see also Pan col. 7 ll. 28–37 (describing the view from the perspective of one of the stream creator’s guests). 

As shown in FIG. 5B, the interface provides a “stream community chatting room 508” that allows stream users to chat in real-time, together with a “stream users management area 510. Pan col. 7 ll. 44–48. Pan describes these two elements in greater detail in FIG. 7C, which will now be discussed. See Pan col. 9 ll. 65–67.
wherein the communication interface includes an indication that indicates a user of the second user device has started to watch the first media content item 
“FIG. 7C illustrates a web page implementing an exemplary interface for managing real-time video commenting in a stream according to one embodiment.” Pan col. 9 ll. 65–67. “An area 750 displays community member information . . . . A thumbnail of a video being watched by a community member is placed next to his/her name. For example, the community user 734, ‘user2’, is currently watching ‘My Grandmas Cats’, indicated by the thumbnail 736,” Pan col. 10 ll. 4–16, and as shown in FIG. 7C, “My Grandmas Cats” is the video currently being broadcasted by PilotOwner.
and a selectable input to start a 
As will be discussed in greater detail below, the web page further includes a “stream community chat room has a chatting/commenting area 730” that allows the users on the stream to enter text contributions and post them in the chat. Pan col. 10 ll. 1–5. “For example, the community user 734, ‘user2’, is currently watching ‘My Grandmas Cats’, indicated by the thumbnail 736, and user2 just posted a message ‘test’ 732 in the chat room.” Pan col. 10 ll. 12–16.
receiving, from the first user device, a message received via the communication interface presented in connection with the presentation of the first media content item on the first user device;

determining whether the received message is to be presented on the presentation of the first media content item on the second user device; 
“Clicking ‘Post’ button 740 instantly pushes the text entered by a community member.” Pan col. 10 ll. 3–4. Note, however, that presentation of the received message is not a foregone conclusion, but rather, a decision must be made as to whether or not to present the received messages. Specifically, since “[a] tool 752 allows a stream creator to hide . . . text messages in the chat room from a community member,” Pan col. 10 ll. 10–11, the system must determine whether or not the recipient has permission to view the messages before they are presented.
in response to determining that the received message is to be presented, causing the received message to be presented on the second user device 
“For example, the community user 734, ‘user2’, is currently watching ‘My Grandmas Cats’, indicated by the thumbnail 736, and user2 just posted a message ‘test’ 732 in the chat room.” Pan col. 10 ll. 12–16. 
as an overlay on the presentation of the first media content item on the second user device, 
It is noted that the claim does not directly overlay the received messages on the first media content item itself, rather, the claim only requires the message to be overlaid on a broader “presentation of” the first media content item to anticipate or teach this element. For example, according to the Applicant’s disclosure, comments are not directly overlaid on media content item, but rather, they are overlaid on a presentation of the media content item that comprises both the media content item and “a banner at the top and/or bottom of a screen.” (Spec. ¶ 47). Likewise, Pan’s entire web page in FIG. 7C is a fulsome “presentation of” a media content item complete with other, supplemental elements (e.g., the GUI features discussed above), and the See Pan FIG. 7C.
receiving, from the first user device, an indication of a second media content item;
The system 200 “also allows a video to be added to the stream by authorized stream users,” in a manner “further described in conjunction with the description of FIG. 6.” Pan col. 7 ll. 57–60. Specifically, “[a]rea 630 includes a group of ways to add video to the stream and a display area to show information of a plurality of videos to be added.” Pan col. 8 ll. 24–27.
in response to receiving the indication of the second media content item, causing the second media content item to be added to a queue of media content items; and
“The next video on the playlist, ‘A Fun Medley Video’, is added by the stream user ‘user1’.” Pan col. 8 ll. 35–40.
in response to determining that presentation of the first media content item has finished, causing the second media content item to be presented on the first user device and the second user device.
“The videos will play for the user in the order specified by the playlist.” Pan col. 8 ll. 20–21.
Pan does not appear to explicitly disclose the claimed video chat feature, and thus also does not disclose closing the communication interface and video chat to be closed in response to determining that presentation of the second media content item has finished.
DeWeese, however, teaches a method for facilitating user interactions while watching media content, comprising both the aforementioned features and several other overlapping features, including:
causing a first media content item to be presented on a first user device 

and on a second user device;
The set-top box application shown in FIG. 9 functions in accordance with “the communication paths shown and described in connection with FIGS. 2A, 2B, and 3.” DeWeese ¶ 95. As shown therein, the same content is distributed to additional users beyond the first user. See DeWeese ¶ 55 and FIG. 2A.
causing a communication interface to be presented on the first user device in connection with the presentation of the first media content item on the first user device, wherein the communication interface includes
“Television program 202 may be displayed in region 203 of display screen 200, while a chat room region 206 may be displayed simultaneously in the lower portion of display screen 200.” DeWeese ¶ 96.
a video chat between the first user device and the second user device while users of the first user device and second user device are both watching the first media content item;
“Participants of the audio chat may also send in live video images (e.g. of themselves) as in video chat.” DeWeese ¶ 104. 
receiving, from the first user device, a message received via the communication interface presented in connection with the presentation of the first media content item on the first user device;
“Participants in the chat room send chat messages,” DeWeese ¶ 96, which messages may be composed via the “cursor 212” section. DeWeese ¶ 97.
determining whether the received message is to be presented on the presentation of the first media content item on the second user device;
See DeWeese ¶¶ 98–99. 
in response to determining that the received message is to be presented, causing the received message to be presented on the second user device as an overlay on the presentation of the first media content item on the second user device;
“Any suitable arrangement may be used to display chat messages and television programming simultaneously. For example, chat room region 206 may be displayed as an opaque or translucent overlay of television program 202. Participants in the chat room send chat messages which appear in region 206.” DeWeese ¶ 96.
in response to determining that presentation of the second media content item has finished, causing the communication interface and the video chat to be closed.
“A chat room may terminate at the end of the program.” DeWeese ¶ 100. Note that while DeWeese is referring to the same program as before, Pan already teaches the person of ordinary skill in the art to provide a queue of from media content items, rather than merely one. DeWeese’s concept of ending the chat room together with the end of a program is universally applicable to any content that a plurality of users remotely watch together.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention—a person who already knew all of the features in Pan’s disclosure—to merely copy DeWeese’s known features of an additional “video chat” between the participants, and ending the chatting experience at the end of a program. One would have been motivated to improve Pan’s known method and device by copying DeWeese’s video features because video provides “the advantage of being able to see the reactions of others users to comments made during a chat by observing their facial expressions and body language.” DeWeese ¶ 111.
Neither Pan nor DeWeese appear to explicitly disclose “a selectable input” to start a video chat between the first user device and the second user device—assuming 
 Cholkar, however, teaches yet another method for facilitating user interactions while watching media content, comprising:
causing a first media content item to be presented on a first user device and on a second user device;
“FIG. 1 is a diagram showing an illustrative network environment 100 in which multiple users 108 communicate using multiple types of media.” Cholkar ¶ 28. For example, a screen-sharing function may allow all of the participants to see the content of a particular file or a live view of a participant’s desktop. See Cholkar ¶ 63.
causing a communication interface to be presented on the first user device in connection with the presentation of the first media content item on the first user device, 
As shown in FIG. 7, a conversation toolbar 308 is presented with the presentation o the shared screen or file 702. See Cholkar FIG. 7; and ¶¶ 65 and 47.
wherein the communication interface includes a selectable input to start a video chat between the first user device and the second user device . . . in response to determining that the selectable input to start the video chat has been selected on the first user device, initiating a video chat between the first user device and the second user device; 
“[T]he operating user may select an object 604 on the toolbar 308 to escalate a voice only conversation to a voice and video conversation.” Cholkar ¶ 58.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to tie DeWeese’s video chat feature to a selectable input, such as object 604 of Cholkar’s toolbar 308. One would have been motivated to copy Cholkar’s button object 604 when implementing DeWeese’s video feature because the video button enhances users’ privacy, e.g., by preventing the video from starting until users indicate that they are ready to be seen on camera.
Claim 3
Pan, as combined with DeWeese and Cholkar, teaches the method of claim 2, 
wherein the communication interface is presented on the first user device in response to determining that a user of the first user device is authorized to submit messages in connection with the first media content item.
“Stream community members can comment in real-time on a video currently being viewed or on any topics on the community members want to engage,” however, in order to be a stream community member (i.e., someone who is able to access the stream), one must be authorized by the stream’s creator to be a stream community member. See Pan col. 9 ll. 46–50. For example, “a stream creator can kick a user out of the stream temporarily for a predetermined period of time,” or “ban other community members permanently.” Pan col. 9 ll. 50–64. Naturally, such members would not be presented with any aspect of the stream, of which area 738 for entering a comment is one part.
Claim 4 
Pan, as combined with DeWeese and Cholkar, teaches the method of claim 2, further comprising:
receiving a plurality of messages via a plurality of communication interfaces received via a plurality of user devices other than the first user device and the second user device; and
Stream communities are not limited to two users, but instead, “may include a plurality of stream users up to the maximum number of stream users specified during the stream creation.” Pan col. 8 ll. 48–62. As mentioned earlier, any member of the stream “can comment in real-time on a video currently being viewed or on any topics on the community members want to engage,” because in some embodiments, “users who join a stream are automatically members of the chat room associated with the stream.” Pan col. 9 ll. 46–55. To that end, Pan’s discussion regarding the chatting/commenting area 730 applies to anyone who is in the stream. 

As previously discussed, anyone who posts in the chat room will have their message appear in the chat room. See Pan col. 10 ll. 12–16.
Pan appears to ornamentally differ from the claimed invention by presenting the chat messages side-by-side with the media content, rather than “as overlays.”
DeWeese, however, teaches
causing at least one of the plurality of messages to be presented on the second user device as overlays on the presentation of the first media content item on the second user device.
“Any suitable arrangement may be used to display chat messages and television programming simultaneously. For example, chat room region 206 may be displayed as an opaque or translucent overlay of television program 202. Participants in the chat room send chat messages which appear in region 206.” DeWeese ¶ 96.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention—a person who already knew all of the features in Pan’s disclosure—to merely copy DeWeese’s known features of: (1) overlaying the presentation of a chat interface onto a shared media content presentation; (2) an additional “video chat” between the participants; and (3) ending the chatting experience at the end of a program. One would have been motivated to improve Pan’s known method and device by copying DeWeese’s video features because video provides “the advantage of being able to see the reactions of others users to comments made during a chat by observing their facial expressions and body language.” DeWeese ¶ 111.
Claim 5
Pan, as combined with DeWeese and Cholkar, teaches the method of claim 4, further comprising:

“A tool 752 allows a stream creator to hide videos or text messages in the chat room from a community member.” Pan col. 10 ll. 10–11 For the same reasons as explained for claims 2 and 4, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display the non-hidded text messages in the chat room as overlays on the presentation of the first media content item in the manner taught by DeWeese.
Claim 6
Pan, as combined with DeWeese and Cholkar, teaches the method of claim 5, 
wherein the subset of the plurality of messages is selected based on a time at which each of the plurality of messages was received.
“When a user indicates to the set-top box application to record a TV program which has one or more associated chat sessions, the application may record the chat session along with the audio and video for the program. When the user plays back the program, the chat session may be accessible to view, although not to actively participate in. The chat system may be configured to play back the chat session in a format selected by the user. For example, the chat session may be played back as an overlay on top of the program.” DeWeese ¶ 67.
Claim 7
Pan, DeWeese, and Cholkar teach the method of claim 2, 
wherein the first media content item is a live-streamed media content item.

Claims 8–19
Claims 8–13 are directed to a computer system with a memory and processor configured to perform substantially the same computer-implemented method of respective claims 2–7, and likewise with respect to the method encoded upon the computer readable medium of claims 14–19. Claims 8–13 and 14–19 are therefore rejected over the same findings and rationale set forth in corresponding claims 2–7, taken in conjunction with the prior art’s further disclosure of the claimed method being implemented on a conventional computer with a processor and memory programmed with the same instructions. See Pan col. 11 ll. 48–64.
CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142


/Justin R. Blaufeld/
Primary Examiner, Art Unit 2142